LUMBARD, Chief Judge
(concurring).
I wish to emphasize the statement in footnote 2 of Judge MEDINA’S opinion. We need not decide and do not decide whether the mere filing with the receiver prior to the first date set for the first meeting of creditors, without more, would be sufficient compliance with § 57, sub. n of the Bankruptcy Act. What we do decide is that where the receiver and the trustee are one and the same person filing a claim with the receiver, under such circumstances as the majority opinion sets forth here, is tantamount to filing a claim with the trustee. The discussion of the effect of the Chandler Act on § 57 should not be construed to intimate that an amendment of a claim filed only with the receiver would be permitted in all cases.